Citation Nr: 0511569	
Decision Date: 04/22/05    Archive Date: 05/03/05

DOCKET NO.  02-07 133	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
neurodermatitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. J. O'Mara, Associate Counsel







INTRODUCTION

The veteran had active military service from October 1945 to 
November 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) from January and February 2002 rating decisions by 
the Boston, Massachusetts Regional Office (RO) of the 
Department of Veterans Affairs (VA), which continued the 
veteran's evaluation at 10 percent for neurodermatitis.

In May 2003, the Board remanded the veteran's case to the RO 
for further development.  The case was returned to the Board 
in April 2005.


FINDINGS OF FACT

1.  The VA has fully informed the veteran of the evidence 
necessary to substantiate his claim and has made reasonable 
efforts to develop such evidence.

2.  Prior to August 30, 2002, the veteran's neurodermatitis 
was manifested by itching, not involving an exposed area, 
without evidence of exudation, marked disfigurement or 
extensive lesions.

3.  Effective August 30, 2002, to January 13, 2004, the 
veteran's neurodermatitis included itching, not involving an 
exposed surface, but was without evidence of exudation, 
marked disfigurement or extensive lesions, and did not allow 
for the use of systemic therapy.

3.  For the period from January 14, 2004, to the present, the 
veteran's neurodermatitis involved at least 20 percent, but 
less than 40 percent of body surface, did not allow for the 
use of systemic therapy, included itching not involving an 
exposed surface, but was without evidence of exudation, 
marked disfigurement or extensive lesions.


CONCLUSIONS OF LAW

1.  Prior to August 30, 2002, the schedular criteria for a 
rating in excess of 10 percent for neurodermatitis have not 
been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 
C.F.R. §§ 4.1, 4.7, 4.118, Diagnostic Code 7806 (2002) and 
Diagnostic Code 7806 (2004).

2.  Effective August 30, 2002, to January 13, 2004, the 
schedular criteria for a rating in excess of 10 percent for 
neurodermatitis have not been met.  38 U.S.C.A. §§ 1155, 
5107(b) (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.118, Diagnostic 
Code 7806 (2002) and Diagnostic Code 7806 (2004).

3.  For the period January 14, 2004, to the present, the 
schedular criteria for a rating of 30 percent, and no more, 
for neurodermatitis have been met.  38 U.S.C.A. §§ 1155, 
5107(b) (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.118, Diagnostic 
Code 7806 (2002) and Diagnostic Code 7806 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board notes that there has been a significant change in 
the law with the enactment of the Veterans Claims Assistance 
Act of 2000 (VCAA), now codified at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  This law 
redefines the obligations of VA to the appellant with respect 
to claims for VA benefits.  
 
The Board notes that a substantially complete claim was 
received in August 2001, after the enactment of the VCAA.  

Letters dated in January 2002, January 2003, and December 
2003 provided the veteran the notice required under the VCAA 
and the implementing regulations.  The January 2003 letter 
informed the veteran that the law for 38 C.F.R. § 4.118, 
Diagnostic Code 7806, under which the veteran was rated, had 
changed.  It also provided a copy of the new law and allowed 
the veteran to respond.  Although the letters did not 
specifically inform the veteran to submit any pertinent 
evidence in his possession, they informed him of the evidence 
required to substantiate his claim and that he should submit 
such evidence or provide VA with the information necessary 
for such evidence to be obtained on his behalf.  

Additionally, the April 2002 statement of the case and the 
December 2004 supplemental statement of the case provided 
guidance regarding the evidence necessary to substantiate his 
claim.  The May 2003 Board remand also provided such 
guidance.

In the Board's opinion, the RO has properly processed the 
appeal following the issuance of the required notice.  

Moreover, all pertinent, available evidence has been obtained 
in this case.  The veteran has not identified any additional 
evidence that could be obtained to substantiate the claim.  
Therefore, the Board is satisfied that VA has complied with 
the duty to assist requirements of the VCAA and the 
implementing regulations.  Accordingly, the Board will 
address the merits of this claim.


Factual Background

The veteran had active military service from October 1945 to 
November 1946.

Effective July 1972, the veteran was service connected for 
neurodermatitis with a 10 percent evaluation.

In August 2001, the veteran submitted a claim for a rating in 
excess of 10 percent for neurodermatitis.

In January 2002, the veteran was afforded a VA examination, 
wherein the examiner found no inguinal rash.  There was dry 
skin on the anterior aspect of both legs.  Over the scrotal 
skin, 2-3 angiokeratomas were seen; however, there was no 
presence of erythematous or scaly lesions.  The veteran did 
complain of itchiness over the scrotal skin.

In the veteran's June 2002 substantive appeal, he stated his 
condition worsens at times and then gets better.  He felt his 
condition warranted a higher rating.

In January 2004, the veteran underwent a VA examination.  The 
findings were slight lichenification perianally.  The skin of 
the legs was somewhat dry.  The diagnosis was neurodermatitis 
of perianal skin and psoriasis of the skin of the legs.  In a 
June 2004 addendum, the VA examiner opined that 20 percent of 
the veteran's body surface area was affected, and that the 
disease did not require the use of systemic corticosteroids, 
nor was there ulceration or extensive exfoliation or 
crusting, and systemic or nervous manifestations; neither was 
the neurodermatitis found to be exceptionally repugnant.

In July 2004, the veteran submitted a September 2001 medical 
record from a private medical center.  The private physician 
found a mild macular papular rash with slight excoriation 
over the scrotum.  There was no warmth and no drainage.  The 
diagnosis was probable candidal dermatitis.  The physician 
prescribed Lotrisone cream.

In the veteran's representative's statement dated in March 
2005, the representative argued that because the January 2004 
VA examiner found that 20 percent of the veteran's body 
surface area was affected, the veteran was eligible for a 30 
percent rating under the criteria for 38 C.F.R. § 4.118, 
Diagnostic Code 7806 (2004).


Analysis

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities.  The percentage 
ratings represent, as far as can practicably be determined, 
the average impairment in earning capacity resulting from 
such diseases and injuries and their residual conditions in 
civil occupations.  Individual disabilities are assigned 
separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.1, Part 4 (2004).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2004).  Any reasonable doubt 
regarding a degree of disability will be resolved in favor of 
the veteran.  38 C.F.R. § 4.3 (2004).

The Court has held that where the law or regulations 
governing a claim are changed while the claim is pending, the 
version most favorable to the claimant applies (from the 
effective date of the change), absent congressional intent to 
the contrary.  Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991); 38 U.S.C.A. § 5110(g) (West 2002).

In deciding such a case, the Board must determine whether the 
previous or revised version is more favorable to the veteran.  
However, if the revised version is more favorable, the 
retroactive reach of that regulation can be no earlier than 
the effective date of the change, and the Board must apply 
only the earlier version of the regulation for the period 
prior to the effective date of the change.  38 U.S.C.A. § 
5110(g) (West 2002); VAOPGCPREC 3-2000 (2000).

Under Diagnostic Code 7806, in effect before August 30, 2002, 
a 50 percent rating was warranted for ulceration or extensive 
exfoliation or crusting, and systemic or nervous 
manifestations, or exceptionally repugnant.  A 30 percent 
rating was warranted for constant exudation or itching, 
extensive lesions, or marked disfigurement.  A 10 percent 
disability rating was warranted for exfoliation, exudation or 
itching, if involving an exposed surface or extensive area.  
38 C.F.R. § 4.118, Diagnostic Code 7806 (prior to August 30, 
2002).

Effective August 30, 2002, the rating criteria for Diagnostic 
Code 7806 were amended.  Under the revised Diagnostic Code 
7806, a 60 percent disability rating is warranted if more 
than 40 percent of the entire body, or more than 40 percent 
of exposed areas, is affected, or if constant or near-
constant systemic therapy, such as corticosteroids or other 
immunosuppressive drugs, is required during the preceding 12 
months.  A 30 percent evaluation is warranted if 20 to 40 
percent of the entire body, or 20 to 40 percent of exposed 
areas, is affected, or if systemic therapy, such as 
corticosteroids or other immunosuppressive drugs, is required 
for six weeks or more, but not constantly, during the 
preceding 12 months.  A 10 percent disability rating is 
warranted where at least 5 percent, but less than 20 percent, 
of the entire body, or at least 5 percent, but less than 20 
percent, of exposed areas is affected; or, intermittent 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs is required for a total duration of 
less than six weeks during the past 12-month period.

The Board finds that the rating of 10 percent, assigned by 
the RO, for the veteran's neurodermatitis until January 13, 
2004 is proper under the pre-August 30, 2002 criteria for 
38 C.F.R. § 4.118, Diagnostic Code (DC) 7806 and under the 
amended version of the criteria effective August 30, 2002.  
However, the Board finds that a rating of 30 percent is 
warranted effective January 14, 2004 under the amended 
version of 38 C.F.R. § 4.118, DC 7806 (2004).

The veteran is currently rated for neurodermatitis with a 10 
percent evaluation.  This rating has been effective since 
July 1972.  According to the medical evidence of record dated 
August 2001 to January 13, 2004, the veteran complained of 
itching over the scrotal skin.  The itching was not found to 
be constant and the veteran stated in his June 2002 
substantive appeal that his condition gets better at times.  
No exfoliation, exudation, extensive lesions or marked 
disfigurement were found.  An evaluation in excess of 10 
percent is not warranted under the pre-August 30, 2002 
criteria of 38 C.F.R. § 4.118, DC 7806 for the period August 
2001 to January 13, 2004.  Under this criteria, exudation or 
itching must be constant, extensive lesions must be found or 
there must be marked disfigurement.  According to the 
findings listed above, the veteran does not meet these 
criteria.  

An evaluation in excess of 10 percent is also not warranted 
for the effective date of the amended criteria, August 30, 
2002, to January 13, 2004.  The medical evidence does not 
state the percentage of the body surface area affected by the 
veteran's neurodermatitis.  In addition, it is noted that the 
veteran uses Lotrisone cream, which is a corticosteroid.  
However, this is a topical treatment and not a systemic 
treatment (involving the entire body), which is required for 
a 30 percent evaluation.  Therefore, a 10 percent rating is 
warranted for the period up to January 13, 2004, utilizing 
the pre-August 30, 2002 criteria and, beginning August 30, 
2002, utilizing the amended criteria of 38 C.F.R. § 4.118, DC 
7806.

For the period January 14, 2004, to the present, a 30 percent 
evaluation is warranted using the amended criteria of 
38 C.F.R. § 4.118, DC 7806 (2004).  In June 2004, the VA 
examiner opined that according to the January 2004 VA 
examination findings, 20 percent of the veteran's body 
surface area was affected with neurodermatitis.  As the 
criteria for 38 C.F.R. § 4.118, DC 7806 (2004) allows for a 
30 percent evaluation when 20 to 40 percent of the entire 
body is affected, the veteran's disability fits the criteria 
for a 30 percent rating.  However, the 30 percent rating is 
effective as of the date of the January 14, 2004 VA 
examination, because the Board finds no medical evidence 
prior to this date that the veteran's disability affected 20 
percent or more of his body surface area.  In addition, as 
stated above, although the medical evidence states that the 
veteran has used Lotrisone cream since September 2001 for his 
neurodermatitis, this corticosteroid is a topical ointment 
and not systemic (involving the entire body), which is 
required for a 30 percent rating under the amended criteria.  
Therefore, the 30 percent evaluation is warranted only as of 
January 14, 2004.  If the veteran has medical evidence that 
demonstrates neurodermatitis affected 20 percent or more of 
his body prior to January 14, 2004, he should submit that 
evidence to the RO for consideration.

In addition, an evaluation in excess of 30 percent for the 
period January 14, 2004, to the present, is not warranted 
because less than 40 percent of the veteran's body was 
affected by the neurodermatitis.  Also, constant or near-
constant systemic therapy such as corticosteroids or other 
immunosuppressive drugs was not found.  Further, the medical 
evidence did not support a finding of ulceration or extensive 
exfoliation or crusting, and systemic or nervous 
manifestations; neither was the neurodermatitis found to be 
exceptionally repugnant.

In conclusion, the evidence does not support an evaluation in 
excess of 10 percent for neurodermatitis for the period up to 
January 13, 2004, and does support an evaluation of 30 
percent, and no more, for the period January 14, 2004 to the 
present.


ORDER

Entitlement to an evaluation in excess of 10 percent for 
neurodermatitis for the period up to January 13, 2004 is 
denied.

Entitlement to an evaluation of 30 percent, and no more, for 
neurodermatitis for the period January 14, 2004 to the 
present, is granted.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


